COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In the Interest of A.R., a Child

Appellate case number:        01-21-00263-CV

Trial court case number:      2020-27937

Trial court:                  313th District Court of Harris County

       This is an appeal from the trial court’s final decree of termination in a suit brought
by the Department of Family and Protective Services to terminate the parent-child
relationship. Appellant, J.C., is the father of the child at issue in the suit. Appellant’s court-
appointed counsel has moved to withdraw and filed an Anders brief, concluding that the
appeal is without merit and there are no arguable grounds for reversal. See Anders v.
California, 386 U.S. 738, 744 (1967).
       Although counsel’s Anders brief remains pending, we deny counsel’s motion to
withdraw because this is a parental termination case. See In re P.M., 520 S.W.3d 24, 27
(Tex. 2016) (holding that Anders brief in parental termination case is not alone “good
cause” sufficient to justify counsel’s withdrawal); In re A.M., 495 S.W.3d 573, 582-83
(Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duties to his client extends
through the exhaustion or waiver of “all appeals.” In re A.M., 495 S.W.3d at 583 (citing
TEX. FAM. CODE § 107.016). If appellant chooses to pursue a petition for review to the
Supreme Court of Texas, his “appointed counsel’s obligations can be satisfied by filing a
petition for review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d
at 27–28.


       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_______
                             Acting individually

Date: ____July 20, 2021_____